    Case: 1:19-cr-00136-TSB Doc #: 65 Filed: 07/02/20 Page: 1 of 1 PAGEID #: 403




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 UNITED STATES OF AMERICA,                                    CASE NO. 1:19-CR-136

                         Plaintiff,                           JUDGE BLACK

                    v.                                        ORDER TO MAINTAIN
                                                              CUSTODY OF SEIZED
 KHLARI SIROTKIN, et al.,                                     PROPERTY

                         Defendant.


       Before the Court is the Motion of the United States, pursuant to 21 U.S.C. § 853(e)(1), for

an Order permitting the United States to maintain custody of property already lawfully in the

Government’s possession for the purpose of preserving the property pending the conclusion of this

criminal case and related asset forfeiture proceedings.

       For the reasons set forth in the Government’s motion, it is

       HEREBY ORDERED, that the United States may maintain custody of the property that

was seized for forfeiture in this case pending the conclusion of this case and related forfeiture

proceedings, including any ancillary proceeding in which any third party with an interest in the

property may file a claim contesting its forfeiture pursuant to 21 U.S.C. § 853(n), and it is

       FURTHER ORDERED that this Order satisfies the custody-preservation requirement of 18

U.S.C. § 983(a)(3)(B)(ii)(II).

       IT IS SO ORDERED.

                                                  _______________________________________
                                                  _______
                                                     _____
                                                        ____
                                                           _______
                                                           ____
                                                              ______
                                                                  ____
                                                                   ____
                                                                     ____
                                                                     __ ________
                                                                              _ ____
                                                  Timothy yS S.. BBlack
                                                                   lack
                                                  UNITED STATES DISTRICT  DISTRIC JUDGE
